         Case 17-37321          Doc 38       Filed 01/28/19 Entered 01/28/19 10:27:35                    Desc Main
                                                Document Page 1 of 1
                                IN THE UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                            EASTERN DIVISION
In re: Roderick M Young                                         )       Case no. 17-37321
                                                                )
                                                                        Chapter 13
                                                                )
                                               Debtor
                                                                )       Judge: Janet S. Baer
                                                                )

                             NOTICE OF MOTION AND CERTIFICATE OF SERVICE


    Roderick M Young                                                                 Sulaiman Law Group
    2S540 White Birch Ln                                                             2500 S Highland Ave #200
    Wheaton, IL 60187                                                                Lombard,IL 60148


     Please take notice that on Friday, February 15, 2019 at 9:15 am, a representative of this office shall appear before the
     Honorable Judge Janet S. Baer at the Kane County Courthouse, 100 S 3rd Street, Courtroom 240, Geneva, IL 60134
     and present the motion set forth below. Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
     may wish to consult one.)

     I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it in the U.S.
     Mail at 801 Warrenville Road, Lisle, IL and to the debtor's attorney electronically via the Court's CM/ECF system on
     Monday, January 28, 2019.
                                                                             /s/ Carrie ODonnell

                                                                             For: Glenn Stearns, Trustee

                      MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS

    Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to Section 1307(c)
    (6), and in support thereof, states the following:

    1. The debtor filed a petition under the Bankruptcy Code on December 18, 2017.
    2. The debtor plan was confirmed on May 18, 2018.

        A Summary of the debtor plan follows:

        Monthly Payment:           $1,710.00                                Last Payment Received:       January 08, 2019

        Amount Paid:              $12,920.00                                Amount Delinquent:              $4,560.00

    WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
    term of a confirmed plan, pursuant to Section 1307(c)(6).


                                                                            Respectfully Submitted;
    Glenn Stearns, Chapter 13 Trustee                                       /s/ Carolyn A. Suzzi
    801 Warrenville Road, Suite 650
    Lisle, IL 60532-4350                                                    For: Glenn Stearns, Trustee
    Ph: (630) 981-3888
